DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                       ENRIQUE REYNOSO,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                             Appellee.

                          No. 2D20-857



                       September 17, 2021

Appeal from the Circuit Court for Lee County; Nicholas R.
Thompson, Judge.

Howard L. Dimmig, Public Defender, and Christopher Desrochers,
Special Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Laurie Benoit-
Knox, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, CASANUEVA, and LABRIT, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2